          Case 3:16-md-02741-VC Document 3108 Filed 03/20/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 120:
 This document relates to:
                                                   RULING ON PHASE 2 DESIGNATIONS
 Hardeman v. Monsanto, 3:16-cv-00525-VC            FOR DR. HEYDENS




        The following are the Court’s evidentiary rulings on the plaintiff’s Phase 2 designations

for Dr. Heydens:

 Page Where Objection Appears         Ruling
 14-175                               All sustained
 188-222                              All overruled
 410-417                              Sustained as to 411:22-412:01, and further sustained to the
                                      extent this bring in aspects of the email that have been
                                      excluded; otherwise overruled.
 418-423                              All sustained
 425-429                              All overruled

        Monsanto should inform the Court by email of which counter-designations it still wishes

to offer in light of this ruling.

        IT IS SO ORDERED.

Date: March 20, 2019                                         ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
